


110 HR 2362 IH: To reduce the duty on certain golf club

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Bilbray (for
			 himself and Mr. Thompson of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To reduce the duty on certain golf club
		  components.
	
	
		1.Certain golf club
			 components
			(a)In
			 GeneralChapter 95 of the Harmonized Tariff Schedule of the
			 United States is amended by striking subheading 9506.39.00 and inserting in
			 numerical sequence the following new subheadings and superior text thereto,
			 with such superior text having the same degree of indentation as the article
			 description for subheading 9506.32.00, as in effect on the day before the date
			 of the enactment of this Act:
				
					
						
							
								 9506.35Parts of golf clubs
								
								 9506.35.10Golf
						club driver heads2.2%No changeNo
						change
								
								 9506.35.20Other
						parts of golf clubs4.9%No changeNo change
								
								 9506.39Other4.9%No changeNo change
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
